 



EXHIBIT 10.40

[QUESTCOR LETTERHEAD]

February 18, 2005

James L. Fares
3260 Whipple Road
Union City, CA 94587

Dear Jim:

     This letter agreement (this “Agreement”) is entered into pursuant to that
certain offer letter (the “Offer Letter”) dated February 17, 2005, between you
and Questcor Pharmaceuticals, Inc., a California corporation (“Questcor”).
Questcor considers it essential to the best interests of its stockholders to
foster the continuous employment of key management personnel. In connection with
this, Questcor’s Board of Directors (the “Board”) recognizes that, as is the
case with many publicly held corporations, the possibility of a change in
control of Questcor may exist and that the uncertainty and questions that it may
raise among management could result in the departure or distraction of
management personnel to the detriment of Questcor and its stockholders.

     Accordingly, the Board have decided to reinforce and encourage your
attention and dedication to your assigned duties without the distraction arising
from the possibility of a change in control of Questcor. In order to induce you
to become an employee of Questcor and remain in the employ of Questcor and its
direct and indirect, majority-owned subsidiaries (collectively, the “Company”),
Questcor hereby agrees that after this letter agreement (this “Agreement”) has
been fully executed and delivered by Questcor and you, you shall be entitled to
receive the benefits set forth in this Agreement in the event of certain Changes
in Control (as defined in The Questcor Pharmaceuticals Incorporated 1992 Stock
Option Plan (the “Plan”). You shall receive no benefits under this Agreement
unless there has been a Change in Control.

     1. Accelerated Vesting. Notwithstanding anything to the contrary in
Section 11 of the Plan (other than Sections 11(a) and 11(h)), in the event that
a Change in Control occurs, and your employment with the Company is terminated
as a result of an Involuntary Termination (as defined below) at any time within
the six (6) month period commencing on the date of such Change in Control, fifty
percent (50%) of the then-unvested shares of Questcor’s common stock subject to
each of your outstanding stock options will become immediately vested and
exercisable on the date of your Involuntary Termination. The Company shall cause
each option agreement evidencing the grant of stock options to you (each, an
“Option Agreement”) under the Plan to reflect the accelerated vesting provisions
set forth in this Agreement.

     2. Definition of Involuntary Termination. For purposes of this Agreement,
“Involuntary Termination” means the termination of your employment with the
Company either: (i) by the Company without Cause, or (ii) by you upon 30 days’
prior written notice to the Company for Good Reason.

 



--------------------------------------------------------------------------------



 



     3. Definition of Cause. For purposes of this Agreement, “Cause” means the
termination of your employment for any one or more of the following: (i) your
habitual or material neglect of your assigned duties with the Company (other
than by reason of disability), or intentional refusal to perform your assigned
duties with the Company (other than by reason of disability), which continues
uncured for thirty (30) days following receipt of written notice of such
deficiency or “Cause” event from the Board, specifying in detail the scope and
nature of the deficiency or the “Cause” event; (ii) your act of dishonesty
intended to result in your gain or personal enrichment; (iii) your personally
engaging in illegal conduct which causes material harm to the reputation of the
Company or its Affiliates (as defined in the Plan); (iv) your commission of a
felony or gross misdemeanor directly relating to, your act of dishonesty or
fraud against, or your misappropriation of property belonging to, the Company or
its Affiliates (as defined in the Plan); (v) your personally engaging in any act
of moral turpitude that causes material harm to the reputation of the Company;
(vi) your intentionally breach in any material respect of the terms of any
nondisclosure agreement with the Company; or (vii) your commencement of
employment with another company while an employee of the Company without the
prior consent of the Board. Any determination of “Cause” as used herein will be
made only in good faith by the Board.

     4. Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means the removal of your title of Chief Executive Officer without your written
consent; provided, however, Good Reason shall not exist as a result of any
reduction of your authority, duties or responsibilities so long as you retain
the title of Chief Executive Officer of the Company.

     5. Arbitration. Any controversy, claim or dispute involving the parties (or
their affiliated persons) directly or indirectly concerning this Agreement, or
otherwise, shall be finally settled by binding arbitration held in Union City,
California, by one arbitrator in accordance with the rules of employment
arbitration then followed by the American Arbitration Association or any
successor to the functions thereof. The arbitrator shall apply California law in
the resolution of all controversies, claims and disputes. Any decision or award
of the arbitrator shall be final and conclusive on the parties to this Agreement
and their respective affiliates. The Company shall bear all costs of the
arbitrator in any action brought under this section. The parties hereto agree
that any action to compel arbitration pursuant to this Agreement may be brought
in the appropriate California court and in connection with such action the laws
of the State of California shall control. Application may also be made to such
court for confirmation of any decision or award of the arbitrator, for an order
of the enforcement and for any other remedies, which may be necessary to
effectuate such decision or award. The parties hereto hereby consent to the
jurisdiction of the arbitrator and of such court and waive any objection to the
jurisdiction of such arbitrator and court.

 



--------------------------------------------------------------------------------



 



     6. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to Questcor shall be directed to the
attention of its Secretary, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

     7. At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment with the Company.

     8. Entire Agreement. This Agreement, the Offer Letter, the Plan and any
Option Agreements set forth the entire agreement of the parties hereto in
respect of the accelerated vesting of stock options held by you and supersede
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the accelerated vesting of stock options held by you, is
hereby terminated and cancelled.

     9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles. The
section headings contained in this Agreement are for convenience only, and shall
not affect the interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of this Agreement by returning a signed
copy of this Agreement.

         

      Sincerely,
 
       

      /s/ Albert Hansen          

      Albert Hansen

      Chairman of the Board of Directors

      Questcor Pharmaceuticals, Inc.
 
       

      Date: February 18, 2005
 
       
Accepted by,
       
 
       
/s/ James L. Fares
                 
James L. Fares
       
 
       
Date: February 18, 2005
       

 